PER CURIAM.
We affirm all three orders on appeal, including: 1) the order granting the former wife’s rule 1.540 motion for relief from judgment brought within one year of the final judgment of dissolution of marriage, and based on allegations the former husband fraudulently concealed assets; 2) the order awarding attorney’s fees; and 3) the April 21, 1997, order styled: “Order Re: Motion for Contempt.” These orders are supported by evidence in the record. We write merely to note the trial court’s April 21, 1997, order neither found the husband in contempt of court, nor imposed any sanction. While the court found the husband intentionally failed *345to comply with a previous court order, it excused the failure due to the husband’s mistaken belief regarding his obligations, and ordered the former husband to pay the attorney’s fees and costs incurred by the former wife.
POLEN and TAYLOR, JJ., and FRUSCIANTE, JOHN A., Associate Judge, concur.